Citation Nr: 1516951	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  09-47 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 






INTRODUCTION

The appellant had active service in the United States Army June 1965 to May 1968.  His service included a tour-of-duty in Vietnam where he earned the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board), on appeal from an October 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO), located in Detroit, Michigan.  


FINDINGS OF FACT

1.  While in service, the appellant was exposed to acoustic trauma.

2.  The appellant now suffers from tinnitus that was caused by acoustic trauma in military service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the appellant's current tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (2014) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  The Board is fully granting the claim; hence no further notice or assistance is required with regard to that claim.

II.  Laws and Regulations

Service connection will be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014).  In order to establish service connection for the claimed disorder, there must be evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Where a chronic disease listed in 38 U.S.C.A. § 1101, is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014). 

When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link current disability to service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  These provisions only apply to listed chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A chronic disease identified to a compensable degree within one year of service is presumed to be service connected.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Tinnitus is considered a chronic disease under organic diseases of the nervous system.  See Fountain v. McDonald, No, 13-0540 (U.S. Vet. App. Feb. 9, 2015).

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b) (2014), the only avenue for service connection is by showing inservice incurrence or aggravation under 38 C.F.R. § 3.303(a) (2014), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d). 

III.  Discussion

The appellant's service treatment records report no finding of, or treatment for, tinnitus.  The service records do, however, indicate that the appellant was exposed to loud noises while on active duty.  A VA Compensation and Pension Examination, accomplished in March of 1970, was silent for any complaints involving ringing of the ears.  

Approximately forty years after being discharged from service, the appellant underwent a private ear examination.  The ear, nose, and throat (ENT) examination was accomplished by a medical doctor.  Upon completion of the examination, the doctor provided an opinion in January 2008.  The examiner indicated that the appellant "has had a tinnitus in his ears for the past 3 years."  The doctor noted that appellant had not been exposed to firearms or loud noises after his military service and then diagnosed the appellant as having severe tinnitus.  The medical doctor further opined, ". . . I strongly feel that {the veteran's . . . tinnitus [is] due to a loud noise exposure from gunfire and other explosions when he was a soldier in Vietnam."

Following the submission of this private medical information, and after further processing of his claim, the Veteran underwent a VA audiological examination in August 2008.  Upon completion of the examination, the examiner concluded that the Veteran was suffering from tinnitus.  The examiner further offered the following statement concerning the etiology of the disorder:

. . . vet reported onset of tinnitus as approx 3 yrs ago, which is significantly past discharge.  Therefore, it is unlikely that the current tinnitus is related to military service.

There are no other medical opinions of record concerning the etiology of the tinnitus. 

With respect to the above-reference Shedden element (1), that of a current disability, the VA examination showed tinnitus as defined by VA.  As such, a current disability has been demonstrated.  See Shedden, supra.

In determining whether evidence submitted by a veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  The Veteran's statements that he has proffered during the course of this appeal have not been contradictory.  Moreover, since the Veteran filed his claim, his recitation of the symptoms produced by his tinnitus, and how long the conditions have bothered him, has remained consistent.  The appellant has even proffered additional clarification concerning his disorder in order to clear up any possible confusion.  The Board finds that the Veteran's written evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The service treatment records while negative for any reports of tinnitus do show an in-service injury, namely noise exposure.  The Veteran's military occupational specialty (MOS) (light infantryman weapons) is consistent with acoustic trauma in service.  Moreover, the appellant was awarded the Combat Infantryman Badge which indicates that the appellant had combat against the enemy which further implies exposure to small arms fire, to include exploding mortars and munitions.  As such, the second service connection element (2), in-service disease or injury, has been satisfied.  See Shedden, supra.

As for the third element of service connection, that of a causal connection, a VA audiologist hypothesized that the appellant's current tinnitus was not caused by inservice noise exposure in service.  Opposite of this opinion is the hypothesis provided by the private ear, nose, and throat doctor.  There is nothing in either opinion (persuasive reasoning) to favor one opinion over the other, but the evidence is at least in equipoise.  Added to this are the statements provided by the appellant.  The Board notes that in Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the United States Court of Appeals for Veterans Claims, hereinafter the Court, specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); also Davidson with respect to hearing loss.  When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also 38 C.F.R. § 3.102 (2012).  Resolving all doubt in the appellant's favor, tinnitus is related to acoustic trauma in service. 

In other words, with granting the appellant the benefit of any reasonable doubt in this matter, the Board concludes that service connection for tinnitus is warranted because the record contains medical evidence of a current disability, evidence of the in-service incurrence of an injury or exposure, and a nexus between the in-service injury and the current disability.  See 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014); Shedden, supra. 


ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


